                                                          1   JULIE ARIAS YOUNG (State Bar No. 168664)
                                                              jyoung@yzllp.com
                                                          2
                                                              KAREN J. PAZZANI (State Bar No. 252133)
                                                          3   kpazzani@yzllp.com
                                                              YOUNG & ZINN LLP
                                                          4
                                                              1150 South Olive Street, Suite 1800
                                                          5   Los Angeles, California 90015
                                                              Telephone:(213) 362-1860
                                                          6
                                                              Facsimile: (213) 362-1861
                                                          7
                                                              Attorneys for Defendants
                                                          8
                                                              UNIVERSITY OF SOUTHERN CALIFORNIA,
                                                          9   GRETCHEN DAHLINGER MEANS, individually and in her
                                                              official capacity, and AINSLEY CARRY,
                                                         10
                                                              individually and in his official capacity
                                                         11
                                                         12
                   1150 SOUTH OLIVE STREET, SUITE 1800
                      LOS ANGELES, CALIFORNIA 90015




                                                         13
YOUNG & ZINN LLP




                                                         14
                                                                                      UNITED STATES DISTRICT COURT
                                                         15
                                                                       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                         16
                                                         17   MATTHEW BOERMEESTER,                    Case No. 2:19-cv-02137-VAP-MRW
                                                         18
                                                                         Plaintiff,
                                                         19                                           SECOND JOINT STATUS REPORT
                                                         20       v.

                                                         21   UNIVERSITY OF SOUTHERN
                                                         22   CALIFORNIA, GRETCHEN
                                                              DAHLINGER MEANS, individually
                                                         23   and in her official capacity, and Dr.
                                                         24   AINSLEY CARRY, individually and
                                                              in his official capacity,
                                                         25
                                                         26              Defendants.

                                                         27
                                                         28

                                                                                          SECOND JOINT STATUS REPORT
                                                          1         Pursuant to the Court’s August 21, 2020 Minute Order Requiring Parties to
                                                          2   File Status Report, Plaintiff MATTHEW BOERMEESTER (“Plaintiff”), and
                                                          3   Defendants UNIVERSITY OF SOUTHERN CALIFORNIA, GRETCHEN
                                                          4   DAHLINGER MEANS, individually and in her official capacity, and AINSLEY
                                                          5   CARRY, individually and in his official capacity, (collectively “Defendants”) by
                                                          6   and through their respective counsel, submit this joint status report:
                                                          7         On May 28, 2020, the Court of Appeal for the State of California issued an
                                                          8   opinion directing the Superior Court to reverse its decision denying Plaintiff’s
                                                          9   Petition for Writ of Administrative Mandate (“Petition”) against University of
                                                         10   Southern California and Ainsley Carry (“Respondents”). On September 16, 2020,
                                                         11   the Supreme Court of California granted Respondents’ Petition for Review of the
                                                         12   Court of Appeal’s decision. The Supreme Court of California also ordered the
                   1150 SOUTH OLIVE STREET, SUITE 1800
                      LOS ANGELES, CALIFORNIA 90015




                                                         13   Court of Appeal’s decision to be depublished. Respondents currently have until
YOUNG & ZINN LLP




                                                         14   December 15, 2020 to file their opening brief on the merits.
                                                         15         The parties respectfully request that the stay issued on July 12, 2019 remain
                                                         16   in effect until such time as the California State court reaches a final decision on
                                                         17   Plaintiff’s Petition for Writ of Administrative Mandate.
                                                         18
                                                         19   DATED: December 10, 2020            MARK M. HATHAWAY, ESQ.
                                                                                                  JENNA E. PARKER, ESQ.
                                                         20                                       HATHAWAY PARKER
                                                         21
                                                                                                  ANDREW T. MILTENBERG, ESQ.
                                                         22
                                                                                                  STUART BERNSTEIN, ESQ.
                                                         23                                       TARA J. DAVIS, ESQ.
                                                                                                  NESENOFF & MILTENBERG LLP
                                                         24
                                                         25                                       By: /s/ Mark M. Hathaway
                                                                                                      MARK M. HATHAWAY
                                                         26
                                                                                                      Attorneys for Plaintiff
                                                         27                                           MATTHEW BOERMEESTER
                                                         28
                                                                                                         2
                                                                                                JOINT STATUS REPORT
                                                          1   DATED: December 10, 2020            JULIE ARIAS YOUNG, ESQ.
                                                          2                                       KAREN J. PAZZANI, ESQ.
                                                                                                  YOUNG & ZINN LLP
                                                          3
                                                          4
                                                                                                  By:    /s/ Karen J. Pazzani**
                                                          5                                             KAREN J. PAZZANI
                                                          6                                             Attorneys for Defendants
                                                                                                        UNIVERSITY OF SOUTHERN
                                                          7                                             CALIFORNIA, GRETCHEN DAHLINGER
                                                          8                                             MEANS, individually and in her official
                                                                                                        capacity, and AINSLEY CARRY, individually
                                                          9                                             and in his official capacity
                                                         10
                                                         11
                                                         12         **Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other
                   1150 SOUTH OLIVE STREET, SUITE 1800
                      LOS ANGELES, CALIFORNIA 90015




                                                         13   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
YOUNG & ZINN LLP




                                                         14   content and have authorized the filing.
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                          3
                                                                                                JOINT STATUS REPORT
                                                          1                             CERTIFICATE OF SERVICE
                                                          2         I am a citizen of the United States and employed in Los Angeles County,
                                                              California. I am over the age of 18 and not a party to the within action. My
                                                          3
                                                              business address is 1150 South Olive Street, Suite 1800, Los Angeles, California
                                                          4   90015.
                                                                    On December 10, 2020, I hereby certify that I electronically filed the
                                                          5
                                                              foregoing document described/listed below with the Clerk of the Court for the
                                                          6   United States District Court, Central District of California. Participant(s) in the case
                                                              who are registered users will be served by the CM/ECF system, electronically
                                                          7
                                                              transmitted, and served the foregoing document(s) described as: SECOND JOINT
                                                          8   STATUS REPORT.
                                                          9
                                                                Mark Hathaway, Esq.                             Representing Plaintiff
                                                         10     Jenna E. Parker, Esq.                           MATTHEW BOERMEESTER
                                                         11     HATHAWAY PARKER
                                                                445 S. Figueroa Street, 31st Floor
                                                         12     Los Angeles, CA 90071
                   1150 SOUTH OLIVE STREET, SUITE 1800
                      LOS ANGELES, CALIFORNIA 90015




                                                         13     Tel.: (213) 529-9000
YOUNG & ZINN LLP




                                                                Email: mark@hathawayparker.com
                                                         14     Email: jenna@hathawayparker.com
                                                         15     Andrew T. Miltenberg, Esq.                      Representing Plaintiff
                                                                Stuart Bernstein, Esq.                          MATTHEW BOERMEESTER
                                                         16
                                                                Tara J. Davis, Esq.
                                                         17     NESENOFF & MILTENBERG LLP
                                                                363 Seventh Avenue, Fifth Floor
                                                         18
                                                                New York, New York 10001
                                                         19     Tel.: (212) 736-4500
                                                                Email: amiltenberg@nmllplaw.com
                                                         20
                                                                Email: sbernstein@nmllplaw.com
                                                         21     Email: tdavis@nmllplaw.com
                                                         22
                                                                    I declare that I am employed in the office of a member of the bar of this court
                                                         23   at whose direction the service was made.
                                                         24         Executed on December 10, 2020, at Los Angeles, California.
                                                         25
                                                         26                                                              ~ ~~
                                                         27                                            Patty Flores

                                                         28
                                                                                                      4
                                                                                            CERTIFICATE OF SERVICE
